DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 21 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasano et al. (U.S. Pub. 2012/0175648) in view of Sonoda et al. (U.S. Pub. 2010/0327304). 
Claim 1:  Kasano et al. discloses an organic light emitting diode device in Fig. 14, including: 
a substrate (5; Fig. 14, paragraphs 86, 199 and 200), 
a green light emitting element (12, 13 and 15 in PXG; Fig. 14, paragraphs 91 and 198-200) on the substrate (5), and 
a green color film layer (18.G; Fig. 14, paragraph 201) disposed on a light exit side of the green light emitting element (12, 13 and 15 in PXG) correspondingly, 
a red light emitting element (12, 13 and 15 in PXR; Fig. 14, paragraphs 91 and 198-200) on the substrate (5), 
a red color film layer (18.R; Fig. 14, paragraph 201) disposed on a light exit side of the red light emitting element (12, 13 and 15 in PXR) correspondingly, 
a blue light emitting element (12, 13 and 15 in PXB; Fig. 14, paragraphs 91 and 198-200) on the substrate (5), 
a blue color film layer (18.B; Fig. 14, paragraph 201) disposed on a light exit side of the blue light emitting element (12, 13 and 15 in PXB) correspondingly, and
a encapsulating layer (18D; Fig. 14, paragraphs 118) that is disposed between the red color film layer (18.R), the green color film layer (18.G) and the blue color film layer (18.B) and the red light emitting element (12, 13 and 15 in PXR), the green light emitting element (12, 13 and 15 in PXG) and the blue light emitting element (12, 13 and 15 in PXB), and that is used to encapsulate the red light emitting element (12, 13 and 15 in PXR), the green light emitting element (12, 13 and 15 in PXG) and the blue light emitting element (12, 13 and 15 in PXB), wherein the encapsulating layer (18D) is 
wherein the green light emitting element (12, 13 and 15 in PXG) is a point light-emitting light source.
Kasano et al. appears not to explicitly disclose 
the green color film layer is hemispherical,
wherein a travel distance of a light emitted from the green light emitting element in the green color film layer remains substantially unchanged with change of a light exit angle of the light in each of a propagating direction of the light in the green color film layer when entering the green color film layer from a projection center of the green color film layer on the substrate,
the travel distance refers to a distance that the light entering from the projection center of the green color film layer on the substrate and emitted by the point light emitting light source travels in the green color film layer when leaving the green color film layer, and
 the light exit angle refers to an angle between a propagating direction of the light emitted from the point light-emitting light source in the green color film layer and a direction perpendicular to a surface of the organic light emitting diode device.
Sonoda et al., however, discloses 
the green color film layer (22; Figs. 21A and 21B, paragraph 253) is hemispherical,
wherein a travel distance (distance from center of 21 to outer edge or 22) of a light emitted from the green light emitting element (21; Figs. 21A and 21B, paragraph 
the travel distance (distance from center of 21 to outer edge or 22) refers to a distance that the light entering from the projection center of the green color film layer (22) on the substrate and emitted by the point light emitting light source (21) travels in the green color film layer (22) when leaving the green color film layer (22), and
 the light exit angle (angle made by a direction perpendicular to the upper surface of 21 and the emitted light) refers to an angle between a propagating direction of the light emitted from the point light-emitting light source (21) in the green color film layer (22) and a direction perpendicular to a surface (upper surface of 21) of the organic light emitting diode device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kasano et al. with the disclosure of Sonoda et al. to have made 
the green color film layer is hemispherical,
wherein a travel distance of a light emitted from the green light emitting element in the green color film layer remains substantially unchanged with change of a light exit angle of the light in each of a propagating direction of the light in the green color film layer when entering the green color film layer from a projection center of the green color film layer on the substrate,

 the light exit angle refers to an angle between a propagating direction of the light emitted from the point light-emitting light source in the green color film layer and a direction perpendicular to a surface of the organic light emitting diode device in order to control the optical path of light emitted from the light emitting element.
Further, Sonoda et al. discloses a light emitting element (square shaped 21; Figs. 21A and 21B, paragraph 253) and a color film layer (22 with circular shaped base; Figs. 21A and 21B, paragraph 253) are art recognized suitable alternatives to a light emitting element (rectangular shaped 21; Figs. 22A and 22B, paragraph 253) and a color film layer (oblong shaped 22; Figs. 22A and 22B, paragraph 253) for the intended purpose of emitting and extracting light.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kasano et al. with the disclosure of Sonoda et al. to have made the light emitting elements square shaped and the color film layers have circular shaped base because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 3:  Kasano et al. in view of Sonoda et al. discloses the organic light emitting diode device according to claim 1, and Kasano et al. discloses further including: 

Claim 4:  Kasano et al. in view of Sonoda et al. discloses the organic light emitting diode device according to claim 3, and Kasano et al. further discloses
wherein the red light emitting element (12, 13 and 15 in PXR) and the blue light emitting element (12, 13 and 15 in PXB) are point light-emitting light sources, 
the travel distance refers to a distance that the light entering from a projection center of the red color film layer (18.R) or the blue color film layer (18.B) on the substrate (5) and emitted by the point light emitting light source travels in the color film layer when leaving the red color film layer (18.R) or the blue color film (18.B) layer respectively, and 
the light exit angle refers to a angle between the propagating direction of the light emitted from the point light-emitting light source in the red color film layer (18.R) or the blue color film layer (18.B) and the direction perpendicular to the surface of the organic light emitting diode device.
Claim 5:  Kasano et al. in view of Sonoda et al. discloses the organic light emitting diode device according to claim 3, and Kasano et al. further discloses wherein 
Claim 9:  Kasano et al. in view of Sonoda et al. discloses the organic light emitting diode device according to claim 1 (see rejection of claim 1 above) and Kasano et al. further discloses an organic light emitting diode display panel (paragraphs 80, 81, 199 and 200).  Kasano et al. in view of Sonoda et al. would therefore disclose an organic light emitting diode display panel, including the organic light emitting diode device according to claim 1.
Claim 15:  Kasano et al. in view of Sonoda et al. discloses the organic light emitting diode device according to claim 9 (see rejection of claims 1 and 9 above) and Kasano et al. further discloses a display device (paragraphs 80, 81, 199 and 200).  Kasano et al. in view of Sonoda et al. would therefore disclose a display device, including the organic light emitting diode display panel according to claim 9.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasano et al. in view of Sonoda et al. as applied to claim 3 above, and further in view of Ohta et al. (U.S. Pub. 2012/0218173).
Claim 6:  Kasano et al. in view of Sonoda et al. discloses the organic light emitting diode device according to claim 3, and Kasano et al. further discloses the device including a pixel defining layer (14; Fig. 6, paragraphs 107, 199 and 200), the pixel defining layer (14) is disposed in the same layer as the red light emitting element (12, 13 and 15 in PXR), the green light emitting element (12, 13 and 15 in PXG) and the blue light emitting element (12, 13 and 15 in PXB), and the pixel defining layer (14) 
Kasano et al. in view of Sonoda et al. appears not to explicitly disclose a black matrix, the black matrix is disposed in the same layer as the red color film layer, the green color film layer and the blue color film layer, and the black matrix separates the red color film layer, the green color film layer and the blue color film layer from each other, and a orthogonal projection of the black matrix on the substrate coincides with a orthogonal projection of the pixel defining layer on the substrate.
Ohta et al., however, discloses a black matrix (25; Fig. 2, paragraph 113), the black matrix (25) is disposed in the same layer as the red color film layer (22R; Fig. 2, paragraphs 112 and 113), the green color film layer (22G; Fig. 2, paragraphs 112 and 113) and the blue color film layer (22B; Fig. 2, paragraphs 112 and 113), and the black matrix (25) separates the red color film layer (22R), the green color film layer (22G) and the blue color film layer (22B) from each other, and a orthogonal projection of the black 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kasano et al. in view of Sonoda et al. with the disclosure of Ohta et al. to have made a black matrix, the black matrix is disposed in the same layer as the red color film layer, the green color film layer and the blue color film layer, and the black matrix separates the red color film layer, the green color film layer and the blue color film layer from each other, and a orthogonal projection of the black matrix on the substrate coincides with a orthogonal projection of the pixel defining layer on the substrate, in order to prevent light in different color from entering the adjacent regions.
Claim 7:  Kasano et al. in view of Sonoda et al. in view of Ohta et al. discloses the organic light emitting diode device according to claim 6, and Kasano et al. further discloses including a flat layer (20; Fig. 6, paragraphs 120, 199 and 200) that is disposed on a side of the red color film layer (18.R), the green color film layer (18.G) and the blue color film layer (18.B) away from the red light emitting element (12, 13 and 15 in PXR), the green light emitting element (12, 13 and 15 in PXG) and the blue light emitting element (12, 13 and 15 in PXB).

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. 

Examiner notes Kasano et al. discloses a encapsulating layer (18D) that is disposed between the red color film layer (18.R), the green color film layer (18.G) and the blue color film layer (18.B) and the red light emitting element (12, 13 and 15 in PXR), the green light emitting element (12, 13 and 15 in PXG) and the blue light emitting element (12, 13 and 15 in PXB), and that is used to encapsulate the red light emitting element (12, 13 and 15 in PXR), the green light emitting element (12, 13 and 15 in PXG) and the blue light emitting element (12, 13 and 15 in PXB), wherein the encapsulating layer (18D) is contacted directly with the red color film layer (18.R), the green color film layer (18.G), and the blue color film layer (18.B) (Fig. 14).
Applicant contends 18D in Fig. 14 of Kasano et al. is a lens base layer, not an encapsulation layer.
Examiner notes since layer 18D of Kasano et al. encloses the upper surfaces of the layers underneath (Fig. 14), layer 18D is therefore considered an encapsulation layer.
Applicant contends Kasano et al. discloses the sealing layer 16 does not directly contact the lens base layer 18D and that the resin layer 17 is between the sealing layer 16 and the lens portion L18 instead of directly contacting the lens portion L18.

Applicant contends Fig. 14 of Kasano et al. do not show layer 18D in directly contact  with lens portions 18B, 18R and 18G.
Examiner notes that Fig. 14 of Kasano et al. shows explicitly that 18D is in direct contact with 18.R, 18.G and 18.B.
Applicant contends layer 18D cannot encapsulate the light emitting elements.
Examiner notes since layer 18D of Kasano et al. encloses the upper surfaces of the layers underneath (Fig. 14), layer 18D would therefore encapsulate the light emitting elements.
Applicant contends Kasano et al. and Sonoda et al., considered alone or in any combination, would not teach or suggest the green color film layer is hemispherical and in all of the propagating direction of the light in the green color film layer, a travel distance of the light emitted from the green light emitting element in the green color film layer remains substantially unchanged with change of light exit angle of the light.
Examiner notes that the claims do not require in all of the propagating direction of light in the green color film layer, a travel distance of the light emitted from the green light emitting element in the green color film layer remains substantially unchanged with change of light exit angle of the light, but rather light which enters from a projection center of the green color film, the travel distance of the light emitted from the green light emitting element in the green color film layer remains substantially unchanged with change of a light exit angle of the light.  Kasano et al. in view of Sonoda et al. discloses the green color film layer is hemispherical and a travel distance of a light emitted from 
Applicant contends the proposed modification of Kasano et al. with the disclosure of Sonoda et al. would not suggest all of the propagating direction of the light in the green color film layer, a travel distance of the light emitted from the green light emitting element in the green color film layer remains substantially unchanged with change of light exit angle of the light because lens base layer 18D of Kosano et al.
Examiner notes that the proposed modification of Kasano et al. is to modify the green color film layer (18.G) to have the hemispherical shape as disclosed by Sonoda et al. (see rejection of claim 1 above).  Kasano et al. in view of Sonoda et al. discloses the green color film layer is hemispherical and a travel distance of a light emitted from the green light emitting element in the green color film layer remains substantially unchanged with change of a light exit angle of the light in each of a propagating direction of the light in the green color film layer when entering the green color film layer from a projection center of the green color film layer on the substrate (see rejection of claim 1 above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815